481 So. 2d 1264 (1986)
Kenneth L. STEIN, et al., As Crown Associates, Appellants,
v.
HOSPITAL CORPORATION OF AMERICA, Etc., et al., Appellees.
No. 85-80.
District Court of Appeal of Florida, Fourth District.
January 15, 1986.
*1265 Samuel J. Dubbin of Steel, Hector & Davis, Miami, and Talbot D'Alemberte of Talbot D'Alemberte, P.A., Tallahassee, for appellants.
Paul R. Regensdorf of Fleming, O'Bryan & Fleming, Fort Lauderdale, for appellees.
PER CURIAM.
At oral argument we raised the question of our jurisdiction to entertain this appeal which challenges the propriety of a partial final judgment. We requested supplementary briefs and now conclude that the appeal must be dismissed.
Initially, we find that the counts covered by the partial final judgment and the count which remains pending in the trial court "in substance involve the same transaction." Mendez v. West Flagler Family Association, 303 So. 2d 1, 5 (Fla. 1974). "Because... [the] counts involve the same factual circumstances, review by direct appeal is ... improper under the rationale of the Mendez case." Venezia A., Inc. v. Askew, 314 So. 2d 254, 257 (Fla. 1st DCA 1975), cert. denied, 333 So. 2d 465 (Fla. 1976).
Also, we reject the contention that this appeal is cognizable under rule 9.110(k), Fla.R.App.P. We join our sister court in holding that rule 9.110(k) "does not make all partial judgments immediately appealable nor does it expand in any way the class of orders immediately appealable." Bay & Gulf Laundry Equipment Co. v. Chateau Tower, Inc., 484 So. 2d 615, ___ (Fla.2d DCA 1985). Accordingly, this appeal is
DISMISSED.
LETTS and HURLEY, JJ., and LEVY, DAVID L., Associate Judge, concur.